Title: Thomas Jefferson to Randolph Jefferson, 8 August 1813
From: Jefferson, Thomas
To: Jefferson, Randolph


          
            Dear brother Monticello Aug. 8. 13.
            Your letter of yesterday found me unprovided with the sum you desired; but I have been able to borrow it among our merchants who are not much better off than others, all business being at a stand. we are experiencing the most calamitous year known since 1755. the ground has been wet but once since the 14th of April. my wheat yielded but a third of an ordinary crop, about treble the seed. of 230. acres of corn, about 15. acres may make 2. or 3. barrels to the acre; and about 215. acres will not produce a single ear; not half of it will tossil, a great deal not 2. feet high. we usually make about 7. or 800. barrels; we shall certainly not may make above 30. I shall be obliged to drive all my stock to Bedford to be wintered, and
			 to buy
			 400.
			 barrels of corn for bread for my people.
            Your girl comes on tolerably well. she was some time learning to rove, for without good roving there cannot be good spinning. she has been sometime spinning, and
			 by the time of my return from Bedford, when the machine will be carried to you, she will be able to spin by herself.
			 the time of my going is yet unfixed: it may be within a
			 week, or
			 not within 2. or 3. weeks.
			 my route is equally
			 uncertain; but if I do not go by Snowden I will certainly return by it.
			 present me my respects to my sister. ever affectionately yours
            Th:
                Jefferson
          
          
            P.S. do not think of selling your wheat till the winter drives off the blockading ships when it will bring a good price.
          
        